Judgment, Supreme Court, Bronx County (George Covington, J.), rendered April 23, 1997, convicting defendant, after a jury trial, of aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). The court properly permitted the People to inquire about the underlying facts of a dismissed rape charge because it was relevant to defendant’s willingness to place advancement of his individual self-interest ahead of the interests of society, and thus to his credibility (People v Bennette, 56 NY2d 142, 148), and because the dismissal was not a disposition on the merits (People v Matthews, 68 NY2d 118, 123).
The court properly exercised its discretion in permitting expert testimony as to records and procedures of the Department of Motor Vehicles, since this subject was beyond the knowledge of the average juror and the testimony did not usurp the functions of the jury (see, People v Cronin, 60 NY2d 430).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to *103review these claims, we would reject them. Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.